Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc19
                          1 Filed
                             Filed12/03/19
                                  11/05/19 Entered
                                            Entered12/03/19
                                                    11/05/1915:28:22
                                                            16:58:08 Desc
                                                                     Desc
                      Main Document    Page 1 of 42
                                                 39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc19
                          1 Filed
                             Filed12/03/19
                                  11/05/19 Entered
                                            Entered12/03/19
                                                    11/05/1915:28:22
                                                            16:58:08 Desc
                                                                     Desc
                      Main Document    Page 2 of 42
                                                 39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc19
                          1 Filed
                             Filed12/03/19
                                  11/05/19 Entered
                                            Entered12/03/19
                                                    11/05/1915:28:22
                                                            16:58:08 Desc
                                                                     Desc
                      Main Document    Page 3 of 42
                                                 39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc19
                          1 Filed
                             Filed12/03/19
                                  11/05/19 Entered
                                            Entered12/03/19
                                                    11/05/1915:28:22
                                                            16:58:08 Desc
                                                                     Desc
                      Main Document    Page 4 of 42
                                                 39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc19
                          1 Filed
                             Filed12/03/19
                                  11/05/19 Entered
                                            Entered12/03/19
                                                    11/05/1915:28:22
                                                            16:58:08 Desc
                                                                     Desc
                      Main Document    Page 5 of 42
                                                 39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc19
                          1 Filed
                             Filed12/03/19
                                  11/05/19 Entered
                                            Entered12/03/19
                                                    11/05/1915:28:22
                                                            16:58:08 Desc
                                                                     Desc
                      Main Document    Page 6 of 42
                                                 39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc19
                          1 Filed
                             Filed12/03/19
                                  11/05/19 Entered
                                            Entered12/03/19
                                                    11/05/1915:28:22
                                                            16:58:08 Desc
                                                                     Desc
                      Main Document    Page 7 of 42
                                                 39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc19
                          1 Filed
                             Filed12/03/19
                                  11/05/19 Entered
                                            Entered12/03/19
                                                    11/05/1915:28:22
                                                            16:58:08 Desc
                                                                     Desc
                      Main Document    Page 8 of 42
                                                 39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc19
                          1 Filed
                             Filed12/03/19
                                  11/05/19 Entered
                                            Entered12/03/19
                                                    11/05/1915:28:22
                                                            16:58:08 Desc
                                                                     Desc
                      Main Document    Page 9 of 42
                                                 39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 10 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 11 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 12 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 13 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 14 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 15 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 16 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 17 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 18 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 19 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 20 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 21 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 22 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 23 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 24 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 25 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 26 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 27 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 28 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 29 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 30 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 31 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 32 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 33 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 34 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 35 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 36 of 42
                                                   39
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc191 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                              Entered12/03/19
                                                      11/05/1915:28:22
                                                              16:58:08 Desc
                                                                       Desc
                      Main Document     Page 37 of 42
                                                   39
           Case
           Case1:18-bk-11869-MT
                1:19-ap-01142-MT Doc
                                 Doc191 Filed
                                         Filed12/03/19
                                              11/05/19 Entered
                                                         Entered12/03/19
                                                                 11/05/1915:28:22
                                                                         16:58:08 Desc
                                                                                  Desc
                                 Main Document     Page 38 of 42
                                                              39



                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      th
707 Wilshire Blvd., 46 Floor, Los Angeles, CA 90017.

A true and correct copy of the foregoing document entitled (specify):
Complaint to Revoke Discharge Under 11 U.S.C. § 727

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 5, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

M. Teri Lim: terribklaw@gmail.com
James E. Till: james.till@limnexus.com, john.yoo@limnexus.com
David Keith Gottlieb (TR): dkgtrustee@dkhallc.com
United States Trustee (SV): ustpregion16.wh.ecg@usdoj.gov


                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) November 5, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                             Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 5, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Maureen A. Tighe                               Via Overnight Delivery
United States Bankruptcy Court
21041 Burbank Boulevard, Suite 324
Woodland Hills, CA 91367

                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 November 5, 2019                          John J. Yoo                                           /s/ John J. Yoo
 Date                            Printed Name                                                    Signature


             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
4823-6747-7161.1
                Case
                Case1:18-bk-11869-MT
                     1:19-ap-01142-MT DocDoc19 1 Filed
                                                     Filed12/03/19
                                                             11/05/19 Entered
                                                                       Entered12/03/19
                                                                               11/05/1915:28:22
                                                                                       16:58:08 Desc
                                                                                                Desc
No. 2 Continuation Page:            San Fernando Valley Division Page 39 of 42
                                        Main Document                       39 ACE USA
                                         21041 Burbank Blvd,                  Dept CH 14089
                                         Woodland Hills, CA 91367-6606        Palatine, IL 60055-0001
                                                                              San Fernando Valley


AFG Enterprises, LLC                         American Express                       Bank of America
c/o Ronald Weiss                             PO Box 981535                          PO Box 15026
15910 Ventura Bkvd Ste 1012                  El Paso, TX 79998-1535                 Wilmington, DE 19850-5026
Encino, CA 91436


Bank of America Home Loans                   CHLA Medical Group                     Calvin Park
PO Box 5170                                  File No. 53279                         Law Office of Calvin Park
Simi Valley, CA 93062-5170                   Los Angeles, CA 90074-0001             2105 Beverly Blvd Ste 127
                                                                                    Los Angeles, CA 90057-2261


Chase Bank                                   Children’s Hospital                    First National Collection
PO Box 260161                                1811 N. Western Ave                    50 N. Liberty Street Ste 250
Baton Rouge, LA 70826-0161                   Los Angeles, CA 90027-3403             Reno, NV 89501



Franchise Tax Board                          Internal Revenue Service               LVNV Funding, LLC
Bankruprcy Section                           PO Box 7346                            PO Box 10497
PO Box 2952                                  Philadelphia, PA 19101-7346            Greenville, SC 29603-0497
Sacramento, CA 95812-2952


Monitronics Funding LP                       Office of Finance - City of LA         Pacific City Bank
Dept CH 8628                                 PO Box 30879                           3701 Wilshire Blvd, Ste 100
Palatine, IL 60055-0001                      Los Angeles, CA 90030-0879             Los Angeles, CA 90010-2832



Sprint                                       United States Trustee (SV)             Verizon Wireless
P.O. Box 660075                              915 Wilshire Blvd, Suite 1850          PO Box 96088
Dallas, TX 75266-0075                        Los Angeles, CA 90017-3560             Bellevue, WA 98009-8800



Wells Fargo Business Direct                  Albert Lee                             David Keith Gottlieb (TR)
PO Box 348750                                18729 Hillsboro Rd                     17000 Ventura Boulevard, Suite 300
Sacramento, CA 95834-8750                    Porter Ranch, CA 91326-3908            Encino, CA CA 91316-4112



M Teri Lim
Law Office Of M. Teri Lim & Associates
3580 Wishire Blvd Ste 900-3
Los Angeles, CA 90010-2523
            Case 1:19-ap-01142-MT                   Doc 1 Filed 12/03/19 Entered 12/03/19 15:28:22                                     Desc
                                                    Main Document    Page 40 of 42



                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      th
707 Wilshire Blvd., 46 Floor, Los Angeles, CA 90017.

A true and correct copy of the foregoing document entitled (specify):
Complaint to Revoke Discharge Under 11 U.S.C. § 727

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 3, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

M. Teri Lim: terribklaw@gmail.com
James E. Till: james.till@limnexus.com, john.yoo@limnexus.com
David Keith Gottlieb (TR): dkgtrustee@dkhallc.com
United States Trustee (SV): ustpregion16.wh.ecg@usdoj.gov


                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 3, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

     •     Attorney for Albert Lee
           M. Teri Lim
           Law Offices of M. Teri Lim
           3580 Wilshire Blvd., Ste 900-3
           Los Angeles, CA 90010-2523

     •     Albert Lee
           18729 Hillsboro Rd.
           Porter Ranch, CA 92136-3908

     •     David Keith Gottlieb (TR)
           1700 Ventrua Blvd., Suite 300
           Encino, CA 91316-4112

                                                                                             Service information continued on attached page




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
4823-6747-7161.1
            Case 1:19-ap-01142-MT                   Doc 1 Filed 12/03/19 Entered 12/03/19 15:28:22                                     Desc
                                                    Main Document    Page 41 of 42


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 3, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Maureen A. Tighe                               Via Overnight Delivery
United States Bankruptcy Court
21041 Burbank Boulevard, Suite 324
Woodland Hills, CA 91367

                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 December 3, 2019                          John J. Yoo                                           /s/ John J. Yoo
 Date                            Printed Name                                                    Signature




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
4823-6747-7161.1
                Case 1:19-ap-01142-MT        Doc 1      Filed 12/03/19        Entered 12/03/19 15:28:22         Desc
No. 2 Continuation Page:                 San Fernando Valley Division Page 42 of 42 ACE USA
                                             Main Document
                                         21041 Burbank Blvd,                        Dept CH 14089
                                         Woodland Hills, CA 91367-6606              Palatine, IL 60055-0001
                                                                                    San Fernando Valley


AFG Enterprises, LLC                         American Express                               Bank of America
c/o Ronald Weiss                             PO Box 981535                                  PO Box 15026
15910 Ventura Bkvd Ste 1012                  El Paso, TX 79998-1535                         Wilmington, DE 19850-5026
Encino, CA 91436


Bank of America Home Loans                   CHLA Medical Group                             Calvin Park
PO Box 5170                                  File No. 53279                                 Law Office of Calvin Park
Simi Valley, CA 93062-5170                   Los Angeles, CA 90074-0001                     2105 Beverly Blvd Ste 127
                                                                                            Los Angeles, CA 90057-2261


Chase Bank                                   Children’s Hospital                            First National Collection
PO Box 260161                                1811 N. Western Ave                            50 N. Liberty Street Ste 250
Baton Rouge, LA 70826-0161                   Los Angeles, CA 90027-3403                     Reno, NV 89501



Franchise Tax Board                          Internal Revenue Service                       LVNV Funding, LLC
Bankruprcy Section                           PO Box 7346                                    PO Box 10497
PO Box 2952                                  Philadelphia, PA 19101-7346                    Greenville, SC 29603-0497
Sacramento, CA 95812-2952


Monitronics Funding LP                       Office of Finance - City of LA                 Pacific City Bank
Dept CH 8628                                 PO Box 30879                                   3701 Wilshire Blvd, Ste 100
Palatine, IL 60055-0001                      Los Angeles, CA 90030-0879                     Los Angeles, CA 90010-2832



Sprint                                       United States Trustee (SV)                     Verizon Wireless
P.O. Box 660075                              915 Wilshire Blvd, Suite 1850                  PO Box 96088
Dallas, TX 75266-0075                        Los Angeles, CA 90017-3560                     Bellevue, WA 98009-8800



Wells Fargo Business Direct                  Albert Lee                                     David Keith Gottlieb (TR)
PO Box 348750                                18729 Hillsboro Rd                             17000 Ventura Boulevard, Suite 300
Sacramento, CA 95834-8750                    Porter Ranch, CA 91326-3908                    Encino, CA CA 91316-4112



M Teri Lim
Law Office Of M. Teri Lim & Associates
3580 Wishire Blvd Ste 900-3
Los Angeles, CA 90010-2523
